431 F.2d 951
Yvornia Decarol BANKS et al., Plaintiffs-Appellees,United States of America, Plaintiff-Intervenor-Appellee,v.CLAIBORNE PARISH SCHOOL BOARD et al., Defendants-Appellants.
No. 30236.
United States Court of Appeals, Fifth Circuit.
August 21, 1970.

Fred L. Jackson, Asst. Dist. Atty., Homer, La., Hal R. Henderson, Dist. Atty., Arcadia, La., for defendants-appellants.
Don Walter, U. S. Dist. Atty., Shreveport, La., Edward S. Christenbury, Atty., U. S. Dept. of Justice, Washington, D. C., George M. Strickler, Jr., Collins, Douglas & Elie, New Orleans, La., Richard B. Sobol, Washington, D. C., for plaintiffs-appellees.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
The order of the district court of August 18, 1970, amending its order of June 22, 1970 which approved and adopted with some variations the HEW Plan, being clearly contrary to the mandate of this court is vacated and the order of the district court of June 22, 1970 is summarily affirmed.


2
This mandate shall issue forthwith and no stay will be granted pending petition for rehearing or for a writ of certiorari.1


3
Vacated in part; affirmed in part.



Notes:


1
 Under the stringent requirements of Alexander v. Holmes County Board of Education, 396 U.S. 19, 90 S. Ct. 29, 24 L. Ed. 2d 19, which this court has carried out in United States v. Hinds County School Board, 5 Cir. 1969, 417 F.2d 852, and of Carter v. West Feliciana Parish School Board, 396 U.S. 290, 90 S. Ct. 608, 24 L. Ed. 2d 477, implemented in Singleton v. Jackson Municipal Separate School District, 5 Cir. 1970, 419 F.2d 1211, this court judicially determined that the ordinary procedures for appellate review in school desegregation cases have to be suitably adopted to assure that each system whose case is before us "begin immediately to operate as unitary school systems." Upon consideration of the parties' memoranda and so much of the record as is available or determined to be needed by the court, the court has proceeded to dispose of this case as an extraordinary matter. Rule 2, F.R.A.P